Case 1:19-cv-03675-TSC Document 26-1 Filed 05/12/20 Page 1 of 6

Page v. U.S. Dep’t of Justice, No. 1:19-CV-3675-TSC

Exhibit A
Case 1:19-cv-03675-TSC Document 26-1 Filed 05/12/20 Page 2 of 6

UPDATED DECLARATION OF NANCY H. WIEGAND

I, Nancy H. Wiegand, hereby state and declare as follows:

1. Iam the Section Chief of the Discovery Management Section (DMS), Litigation Branch in the
Federal Bureau of Investigation's (FBI) Office of the General Counsel (OGC), at FBI
Headquarters in Washington, D.C. I have been a member of the FBI’s Senior Executive Service
since 2012 when I was selected to serve as the Section Chief of DMS. Prior to my selection as
Section Chief, ] served as the Unit Chief of the Civil Litigation Unit I for nine years. | have
subsequently served as the acting Deputy General Counsel of the Litigation Branch and in 2016
was selected for a three-year Joint Duty Assignment (JDA) to the Office of the Director of
National Intelligence (ODNI) as the Deputy General Counsel for Litigation and Oversight. I
returned to my current position at the FBI in October 2019.

2. The statements contained in this declaration are based upon my personal knowledge, my review
and consideration of information available to me in my official capacity, and on information
obtained from other FBI employees.

3. The purpose of this declaration is to provide an overview of the FBI’s document review system,
as well as the current resources available to gather information for ongoing litigation matters

amid the COVID-19 pandemic.
FBI’s Document Review System

4. DMS provides expertise and support to legal teams on the identification, preservation, collection,
processing, review, management and/or production of FB] information and records in response
to legal demands in civil, criminal, congressional, and administrative matters. The DMS Section

consists of three units: Discovery Unit 1 (DU I), Discovery Unit I] (DU J), and the Discovery
6,

Case 1:19-cv-03675-TSC Document 26-1 Filed 05/12/20 Page 3 of 6

Counsel Unit (DCU). The two Discovery Units within the DMS are referred to collectively as
the DU.

FBI records and other electronic information reside in three separate enclaves: an Unclassified
enclave; and two classified enclaves. The FBI has historically prioritized developing and
supporting its classified enclave.

The DU is responsible for locating, reviewing, and processing for release any and all responsive
material from the three enclaves or other FBI records. The DU is also tasked with conducting a
line-by-line review for privileged information before materials can be released outside of the
FBI. A line-by-line review is a burdensome manual task where the assigned employee is
responsible for reviewing every word on every page of a document, looking for any privileged
information, which also includes recognizing that information on one page that normally does
not qualify as privileged information on its own could be privileged when combined with
information from another page of the document. The DU is also responsible for redacting
information covered by various government privileges to protect classified information, FBI
informants, grand jury material, personal identifiers, and other information. Only after this
careful review with appropriate redactions supporting the assertion of privileges may information
be released outside of the FBI,

At least two individuals within DU review every document before release to ensure proper
processing and redactions. FBI agency counsel also review each document prior to release.
Federal court cases may also undergo additional levels of review from a United States Attorney’s

Office or division of the Department of Justice.
The work of the DU is highly dependent on a suite of eDiscovery technical tools. These tools can
only be accessed in FBI space on a classified system, DU eDiscovery Technical Advisors

(ETAs) are tasked with identifying and retrieving responsive electronically stored information
Case 1:19-cv-03675-TSC Document 26-1 Filed 05/12/20 Page 4 of 6

(ESI). ESI includes emails, text messages, instant messages, Word documents, and other
electronic documents stored on FBI systems. The ES] is ingested into our eDiscovery review
platform where it is processed for review by the paralegal staff. The paralegals use the
eDiscovery review platform to review and tag responsive documents and then redact as
appropriate. FBI agency counsel also access the eDiscovery review platform to review the
proposed redactions. The information is then exported out of the system for production to the
plaintiff. These systems reside on the FBI classified network and cannot be accessed remotely.
If DU determines that a particular document may contain classified information, DU sends the
document to the Information Management Division’s (IMD) Classification Unit for additional
review. The Classification Unit is not part of OGC, At least two individuals within the
Classification Unit review each potentially classified document to ensure proper classification
marking, to prevent the inadvertent disclosure of classified information to individuals without
proper security clearances. The Classification Unit typically requires a minimum two-week
response time for all documents submitted for review. This multi-stage review can significantly

impact the FBI’s response time in litigation.

. It is important to stress that the work of DMS must typically be performed within FBI space. We

do not currently have the technological ability to perform our review and redaction process on
unclassified computers, even with respect to unclassified emails or materials. . DMS employees
and OGC attorneys are therefore generally unable to complete their review and redaction process
while teleworking or otherwise outside of FB] space. Additionally, due to the historic
prioritization of the classified enclave, the FB] maintains many policy documents and other
materials that may be relevant to ongoing litigation on its classified network exclusively. This
further hampers the ability of DMS and OGC attorneys to identify and gather relevant

documentation outside of FBI space.
Case 1:19-cv-03675-TSC Document 26-1 Filed 05/12/20 Page 5 of 6

The FBI’s Response to COVID-19

11. The COVID-19 national health emergency has drastically impacted the FBI’s ability to gather
and process information in ongoing litigation matters. As a result of the pandemic, ] had
designated all DMS staff as non-mission critical and non-telework capable and placed them on
administrative leave as of March 23, 2020. Since that time, DMS management has continually
monitored this unprecedented national health emergency that poses widespread and grave risks
to the health and safety of not only DMS staff and their families but the entire country.

12. Based on our recent assessment and the evolving situation, the FBI determined that it could re-
open DMS operations in a modified and limited manner beginning May 4, 2020. Under the
current circumstances, DMS operations are substantially modified to accommodate social
distancing and employee safety.

13. The current plan allows no more than one-third of DMS staff to be in the DMS workspace on
any given day. The staff is being split into three rotating teams, with each team working for one
week and off for the next two wecks. Arrival and departure times for team members will be
staggered throughout the day. Any employee who is ill must be fever and cough free for at least
24 hours before returning to work.

14. This plan prioritizes the health and safety of DMS staff, although it greatly limits its ability to
produce at its pre-pandemic capacity. Such accommodations, in addition to a significant startup
delay and backlog of work, will substantially impact the FBI’s ability to perform the work
necessary to meet discovery deadlines, The staff will effectively be working at 33 percent of its
capacity at best. We expect significant delays will result from our reduced staffing. Moreover,
we expect additional delays will result from the backlog due to operations being completely shut

down for almost two months.
Ls,

16.

Case 1:19-cv-03675-TSC Document 26-1 Filed 05/12/20 Page 6 of 6

While I do not directly supervise any employees in IMD’s Classification Unit, I understand that
their operations were also shut down for several weeks and that they are also operating at
reduced capacity. These changes will cause additional delays for any litigation matter involving
potentially classified materials.

DMS management is continuing to monitor this rapidly changing and unprecedented situation.
We recognize that if circumstances surrounding the COVID-19 national health emergency
worsen, additional restrictions and modifications may become necessary, which could further

hinder the FBI’s ability to process documents.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on this 12" day of May 2020.

WI EGA N D.NAN Digitally signed by

WIEGAND.NANCY,H.E73M47K81
DN: c=US, o=U.S. Government,
CY.H.F73MA4Z7K cucnss ouctat oupeopie,
cn=WIEGAND.NANCY.H.F73M47K81
81 Date: 2020.05.12 17:43:17 -04'00'

Nancy H. Wiegand

Section Chief

Discovery Management Section
Office of the General Counsel
Federal Bureau of Investigation
